                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,                    )                    Criminal No.
                                             )                5:17-cr-068-JMH-HAI
        Plaintiff,                           )
                                             )                     Civil No.
v.                                           )                5:19-cv-237-JMH-HAI
                                             )
JASON WHITIS,                                )                       ORDER
                                             )
        Defendant.                           )

                                             ***
        This    matter      is   before     the Court         upon   the    Report      and

Recommendation of United States Magistrate Judge Hanly A. Ingram

[DE 130], wherein he recommends that Defendant-Petitioner Jason

Whitis’s Motion to Vacate under 28 U.S.C. § 2255 [DE 119] be

denied. Magistrate Judge Ingram thoroughly examined the record and

found    that        Whitis’s    three     grounds      for    claiming     ineffective

assistance of counsel were without merit. Magistrate Judge Ingram

also declined to entertain Whitis’s arguments that his sentence

exceeded       the    statutory      maximum,    that    the     Court     violated    due

process,       that    it    failed   to   consider      his    physical     health      in

sentencing, and that he was incompetent to enter a guilty plea.

        Generally,      a    judge    of   the   court    shall      make    a    de   novo

determination of those portions of the report or specified proposed

findings or recommendations made by a magistrate judge.                          28 U.S.C.

§ 636. However, when the petitioner fails to file any objections

to the report and recommendation, as in the case sub judice, “[i]t

                                                 1
does not appear that Congress intended to require district court

review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard.” Thomas v. Arn, 474 U.S. 140, 150

(1985). Whitis did come to this Court asking for additional time

to file objections, which the Court granted. [DE 131]. The deadline

imposed by the Court has long passed without any objection from

Whitis. Consequently, and in the absence of any objections, this

Court adopts the well-articulated and detailed reasoning set forth

in the Report and Recommendation as its own.

       Finally,    Magistrate     Judge    Ingram        recommends    that    no

certificate of appealability should issue in this matter with

respect     to   those   claims   raised   under    28    U.S.C.   §   2255.   “A

certificate of appealability may issue . . . only if the applicant

has made a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2). In order for a certificate to

issue, Whitis must be able to show that reasonable jurists could

find in his favor, and the “question is the debatability of the

underlying federal constitutional claim, not the resolution of

that debate.”       Miller-El v. Cockrell, 537 U.S. 322, 342 (2003).

Again, in the absence of objections from Whitis, the undersigned

adopts the Report and Recommendation on this issue, and concludes

that   no    certificate    should   issue     as   Whitis    cannot    make    a

substantial showing of the denial of a constitutional right.

       Accordingly, IT IS ORDERED as follows:

                                           2
     (1)   United States Magistrate Judge Hanly A. Ingram’s Report

and Recommendation [DE 130] is hereby ADOPTED IN FULL as the

findings of fact and conclusions of law of the Court.

     (2)   Defendant-Petitioner Jason Whitis’s Motion to Vacate

under 28 U.S.C. § 2255 [DE 119] is hereby DENIED.

     This the 21st day of February, 2020.




                                   3
